Citation Nr: 1111164	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-48 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for bilateral hearing loss, tinnitus, a lumbar spine disability, and a bilateral knee disability.   Although the Veteran, in his Appeal To Board Of Veterans' Appeals (VA Form 9), received in November 2009, specifically limited his appeal to the denial of service connection for a lumbar spine disability, his representative subsequently presented argument in December 2009 as to the merits of all issues adjudicated in the February 2009 rating decision.  As such, the Board, resolving any doubt in the Veteran's favor, will accept the December 2009 argument as a substantive appeal and adjudicate all issues shown on the title page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently diagnosed with a lumbar spine disability, variously diagnosed as degenerative osteoarthritis and disc disease.  He attributes his lumbar spine disability to multiple parachute jumps during service.  His DD-214 confirms that he was assigned to the 101st Airborne Division Band and is in receipt of a Parachutist Badge.

A service treatment record dated in January 1961 reflects that the Veteran hurt his back on a parachute jump in May 1959.  A January 1961 separation examination report notes that the Veteran injured his back in a parachute jump but reflects a normal examination of the spine.  

In January 2009, the Veteran underwent a VA examination of the spine.  The examiner opined that the Veteran's current lumbar spine disability is less likely as not caused by or a result of active service.  In arriving at this opinion, the examiner acknowledged the back complaint in January 1961, but noted that the Veteran's service records show no other back treatment or complaints.  As the examiner essentially relied on the lack of in-service back treatment (with the exception of the 1961 episode), the Board finds the opinion to be inadequate.  Moreover, it appears that the January 2009 examiner did not consider the Veteran's competent and credible lay statements regarding multiple in-service parachute jumps.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As a result, the Board finds that an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Also, the Veteran asserts that he has a bilateral knee disability as a result of his multiple parachute jumps during service.  VA treatment records show that the Veteran has osteoarthritis of the right knee with a total knee replacement in November 2008.  VA treatment records also show complaints of left knee pain with normal x-rays.  In light of the current knee complaints and disability, as well as the Veteran's competent and credible statements regarding multiple in-service parachute jumps, the Board finds that a VA examination is necessary to determine the etiology of any currently diagnosed bilateral knee disability.  Review of the record reflects that the Veteran has yet to undergo a VA examination of the knees.  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran further contends that he has bilateral hearing loss and tinnitus as a result of noise exposure during service.  He reports in-service noise exposure while parachute jumping and performing in the military band.

In January 2009, the Veteran underwent a VA audiological examination where the examiner opined that it was less likely that the Veteran's hearing loss and tinnitus were due to military noise exposure.  In arriving at this opinion, the examiner, in pertinent part, found that the Veteran's claims folder contained no hearing examinations during service other than a whispered hearing test, which was noted as not being a valid measurement of hearing.  In December 2009 written argument, the Veteran's representative asserted that the etiology opinion provided by the January 2009 VA audiologist is inadequate, and the Board agrees.  In this regard, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

The examiner further noted that the Veteran could not recall an exact date of onset of tinnitus.  The Board also finds this rationale to be inadequate.  

Thus, in light of the inadequate January 2009 audiological opinion, the Board finds that an additional VA examination is necessary to determine the etiology of the Veteran's hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims folder any outstanding medical evidence, arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current nature and etiology of any currently diagnosed lumbar spine and bilateral knee disabilities.  The entire claims file and a copy of this Remand must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies deemed necessary by the examiner are to be undertaken.

a.  The examiner must indicate any lumbar spine disability currently shown and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current chronic lumbar spine disability is etiologically related to the Veteran's period of active service, to include as due to multiple parachute jumps.  Any opinion should be reconciled with the service treatment and personnel records and the January 2009 VA spine examination report.  In doing so, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence regarding the occurrence of multiple in-service parachute jumps and the report of continuity of back symptomatology since service.

b.  Also, the examiner must indicate any bilateral knee disability currently shown and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disability is etiologically related to the Veteran's period of active service, to include as due to multiple parachute jumps.  Any opinion should be reconciled with the service treatment and personnel records.  In doing so, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence regarding the occurrence of multiple in-service parachute jumps and the report of continuity of knee symptomatology since service.

The examiner should also comment on any effect that the Veteran's post-service work as a courier has on any current lumbar spine and/or bilateral knee disabilities.  
Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Arrange for the Veteran to be scheduled for an appropriate VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  The entire claims file and a copy of this Remand must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies deemed necessary by the examiner are to be undertaken.

The examiner must indicate any bilateral hearing loss and tinnitus currently shown and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such disability is etiologically related to the Veteran's period of active service, to include reported noise exposure while parachute jumping and/or performing in the band.  Any opinion should be reconciled with the January 2009 VA audiological examination report and opinion and any report of post-service noise exposure.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Thereafter, readjudicate the Veteran's service connection claims for a lumbar spine disability, a bilateral knee disability, bilateral hearing loss, and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case is to be returned to the Board, if in order.  The Veteran need take no action until he is so informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


